        Case 2:20-cv-00202-TLN-KJN Document 12 Filed 06/04/20 Page 1 of 4



 1   PAUL ASTERLIN
     California State Bar No. 218353
 2   ASTERLIN LAW GROUP
 3   770 L Street, Suite 950
     Sacramento, CA 95814
 4   Telephone:     (916) 438-6920
     Facsimile:     (916) 438-6921
 5
 6
     Attorneys for Plaintiffs,
 7   JANE DOE and
     AZADEH AMIRI
 8
 9
10
11
                                 IN THE UNITED STATES DISTRICT COURT
12
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
13
                                          SACRAMENTO DIVISION
14
15
                                        )
     JANE DOE, by and through her Guardian Ad               Case No.: 2:20-CV-00202-TLN-KJN
16   Litem, and AZADEH AMIRI,           )
                                        )
17
                                        )                   STIPULATION FOR GRANTING
18                Plaintiffs,           )                   PLAINTIFF LEAVE TO AMEND TO FILE
                                        )                   SECOND AMENDED COMPLAINT FOR
19     v.                               )                   DAMAGES AND REMAND TO STATE
20                                      )                   COURT FOR LACK OF DIVERSITY
     LIFE TIME, INC. dba MINNESOTA LIFE )                   JURISDICTION; ORDER
21   TIME, INC., AARON STEPHENS, BROOKE )
     STEPHENS, STEPHEN DATTE, JUSTINE   )                   ______________________________________
22   VOELLER and DOES 1-50.             )                   [UNLIMITED CIVIL CASE, OVER $25,000]
23                                      )
                                        )                   State Action Filed: September 23, 2019
24                Defendants.           )                   State Case No. 34-2019-00265438
                                        )
25                                      )
26                                      )

27
28

                                                         -1-
     __________________________________________________________________________________________________________
     STIPULATION FOR GRANTING PLAINTIFF LEAVE TO AMEND TO FILE SECOND AMENDED COMPLAINT FOR
                DAMAGES AND REMAND TO STATE COURT FOR LACK OF DIVERSITY JURISDICTION
           Case 2:20-cv-00202-TLN-KJN Document 12 Filed 06/04/20 Page 2 of 4



 1             WHEREAS LIFE TIME, INC. dba MINNESOTA LIFE TIME, INC. removed the above
 2   captioned matter from Superior Court of California, County of Sacramento to this Court.
 3             WHEREAS on February 21, 2020, JANE DOE, by and through her Guardian Ad Litem,
 4   and AZADEH AMIRI, (“Plaintiffs”) filed a First Amended Complaint, as a matter of course (Fed.
 5   R. Civ. P. 15(1)(A)), for Negligence, Negligent Supervision, Intentional Infliction of Emotional
 6   Distress, and Negligent Infliction of Emotional Distress and against LIFE TIME, INC. dba
 7   MINNESOTA LIFE TIME, INC., AARON STEPHENS, BROOKE STEPHENS, STEPHEN
 8   DATTE, JUSTINE VOELLER (“Defendants”).
 9             WHEREAS Plaintiffs wish to avoid any potential prejudice to their rights under Fed. R. Civ.
10   P. 41(1)(B) by dismissing the entire action and re-filing it in state court;
11             WHEREAS Plaintiffs now seek to file a Second Amended Complaint for Damages, which
12   makes several clarifications and removes individual defendants STEPHEN DATTE and JUSTINE
13   VOELLER, with the intent to dismiss, without prejudice, said individual defendants from this action
14   without current intent to rename them in any state court action;
15             WHEREAS a copy of Plaintiffs’ proposed Second Amended Complaint for Damages is
16   attached hereto as Exhibit “A.”
17             WHEREAS the Court no longer has Diversity Jurisdiction based on the naming of
18   Defendants AARON STEPHENS and BROOKE STEPHENS who are necessary parties to this
19   action.
20
21
22
23
24
25   ///
26   ///
27   ///
28   ///

                                                         -2-
     __________________________________________________________________________________________________________
     STIPULATION FOR GRANTING PLAINTIFF LEAVE TO AMEND TO FILE SECOND AMENDED COMPLAINT FOR
                DAMAGES AND REMAND TO STATE COURT FOR LACK OF DIVERSITY JURISDICTION
        Case 2:20-cv-00202-TLN-KJN Document 12 Filed 06/04/20 Page 3 of 4



 1          IT IS HEREBY STIPULATED, by and between Plaintiffs and Defendants, by and through
 2   their respective counsel, that:
 3          1.      Plaintiffs should be granted leave to amend to file their Second Amended
 4                  Complaint for Damages, a copy of which is attached hereto as Exhibit “A.”
 5          2.      Defendants STEPHEN DATTE and JUSTINE VOELLER will be dismissed without
 6                  prejudice. A copy of the dismissal is attached hereto as Exhibit “B.”
 7          3.      The matter should be remanded back to Sacramento Superior Court for lack of
 8                  Diversity Jurisdiction.
 9
10   Dated: June 3, 2020
                                                          ASTERLIN LAW GROUP
11
12
                                                          By:     /s/ Paul Asterlin
13                                                              PAUL ASTERLIN
                                                                Attorneys for Plaintiffs,
14
                                                                JANE DOE AND
15                                                              AZADEH AMIRI

16
17   Dated: June 3, 2020
                                                          SIMS, LAWRENCE & ARRUTI
18
19
                                                          By:     /s/ Cynthia G. Lawrence
20                                                              CYNTHIA G. LAWRENCE
                                                                Attorneys for Defendant,
21                                                              LIFE TIME, INC.
22
23   Dated: June 3, 2020
                                                          SEGAL & ASSOCIATES, PC
24
25
                                                          By: /s/ John T. Kinn
26                                                           JOHN T. KINN
                                                             Attorneys for Defendants,
27                                                           AARON STEPHENS, and
28                                                           BROOKE STEPHENS


                                                         -3-
     __________________________________________________________________________________________________________
     STIPULATION FOR GRANTING PLAINTIFF LEAVE TO AMEND TO FILE SECOND AMENDED COMPLAINT FOR
                DAMAGES AND REMAND TO STATE COURT FOR LACK OF DIVERSITY JURISDICTION
        Case 2:20-cv-00202-TLN-KJN Document 12 Filed 06/04/20 Page 4 of 4



 1                                                   ORDER
 2           The Court having reviewed the foregoing Stipulation, and good cause appearing therefore:
 3           IT IS HEREBY ORDERED that Plaintiffs, JANE DOE, by and through her Guardian Ad
 4   Litem, and AZADEH AMIRI are granted leave to file their Second Amended Complaint for
 5   Damages upon filing of this order.
 6           IT IS ALSO ORDERED that Defendants STEPHEN DATTE and JUSTINE VOELLER are
 7   dismissed without prejudice as to the entire case and all causes of action pursuant to Fed. R. Civ. P.
 8   41(a)(1)(A).
 9           IT IS FURTHER ORDERED that the matter be remanded back to California Superior
10   Court, County of Sacramento upon filing of the Second Amended Complaint based on the parties'
11   Stipulation.
12
13           IT IS SO ORDERED
14
     Dated: June 4, 2020
15
                                                                     Troy L. Nunley
16                                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                         -4-
     __________________________________________________________________________________________________________
                                                       ORDER
